DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14 and 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Le Bris (US-6135244).
	Regarding claim 1, Le Bris discloses a reinforcement plate (1) having an outboard surface, an inboard surface (figs 8 and 9), and a mold hole (8); and a retention plate (3) having an outboard surface, 
	Regarding claim 2, Le Bris discloses wherein the locking projection includes a flanged edge which rests against an outboard facing surface of the reinforcement plate (fig 8-10 and col. 4, lines 12-23).
	Regarding claim 3, Le Bris discloses wherein the outboard facing surface is a counter bore step in the mold hole (1, 3, 5, and 7, fig 8-10, and col. 4, lines 12-23).
	Regarding claim 4, Le Bris discloses wherein the flanged edge (7) rests against a radially extending wall of the counter bore step (col. 4, lines 18-23).
	Regarding claim 5, Le Bris discloses wherein the outboard facing surface is the outboard surface of the reinforcement plate (figs 8-10, col. 4, lines 18-23).
	Regarding claim 6, Lebris discloses wherein the locking projection (7) is a hollow boss comprising an annular interface wall having an outer surface and an inner surface (fig 8 and 9, col. 4, line 7).
	Regarding claim 14, Le Bris discloses wherein the friction pad (2) having a friction surface and an attachment surface (fig 1), wherein the attachment surface is attached to the inboard surface of the retention plate (fig 2, 3).
Regarding claim 16, LeBris discloses a reinforcement plate (1) having an outboard surface, an inboard surface (figs 8 and 9), and a mold hole (8); and a retention plate (3) having an outboard surface, an inboard surface (fig 10), and a locking projection (7) that cooperates with the mold hole (8 ) of the reinforcement plate (1) to mechanically lock the retention plate (3) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 8-10, col. 4, lines 5-39), wherein the locking projection (7) includes a flanged edge (fig 9) which rests 
Regarding claim 17, Le Bris discloses wherein the outboard facing surface is a counter bore step in a mold hole of the reinforcement plate (figs 8-10 and col. 4, lines 18-23).
Regarding claim 18, Le Bris discloses wherein the flanged edge (7, at least at 3) is remote from an outboard surface of the reinforcement plate (7, at least at 1).
Regarding claim 19, Le Bris discloses wherein the friction pad (2) having a friction surface and an attachment surface (fig 1), wherein the attachment surface is attached to the inboard surface of the retention plate (fig 2, 3).


Claim(s) 1, 6, 7, 8, 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bosco (US-7568561).
	Regarding claim 1, Bosco discloses a reinforcement plate (16) having an outboard surface, an inboard surface, and a mold hole (52/53); and a retention plate (20) having an outboard surface, an inboard surface, and a locking projection (24/25) that cooperates with the mold hole (52/53) of the reinforcement plate to mechanically lock the retention plate (20) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (fig 4, col. 4, lines 16-30), wherein the mold hole is configured to retain at least a portion of friction pad material (19) from a friction pad (fig 4, col. 4, line 23-24).
	Regarding claim 6, Bosco discloses wherein the locking projection (24/25) is a hollow boss comprising an annular interface wall having an outer surface and an inner surface (figs 4 and 5, 24/25).

	Regarding claim 8, Bosco discloses a dampening layer between the reinforcement plate and the retention plate (col. 4, line 44-60) at least wherein the adhesive or laminate layer has been interpreted as a damping layer).
	Regarding claim 10, Bosco discloses wherein the retention plate is made of aluminum or an aluminum-based alloy (col. 4, lines 44-60), and the reinforcement plate is made of steel or cast iron (col. 3, line 7).
	Regarding claim 11, Bosco discloses a reinforcement plate (16) having an outboard surface, an inboard surface, and a mold hole (52/53); and a retention plate (20) having an outboard surface, an inboard surface, and a locking projection (at least one or more of the tabs on 24/25) that cooperates with the mold hole (52/53) of the reinforcement plate to mechanically lock the retention plate (20) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (fig 4, col. 4, lines 16-30), wherein the retention plate includes a plurality of retention members (fig 2 and 5) at least two or more of the tabs on 24/25) configured to interlock a friction pad (at least through molding, col. 4), wherein the plurality of retention members project from the inboard surface of the retention plate to interlock the friction pad (col. 4, lines 16-30).
Regarding claim 12, Bosco discloses wherein the plurality of retention members includes a plurality of angled protrusions (figs 2 and 5, col. 4, lines 28-30, at least tabs, flanges, etc.) or a plurality of hooks.
.


Claim(s) 1, 11, 12, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roehling (US-7731004).
	Regarding claim 1, Roehling discloses a reinforcement plate (2) having an outboard surface, an inboard surface, and a mold hole (5); and a retention plate (3) having an outboard surface, an inboard surface, and a locking projection (4) that cooperates (at least through the molding process of 7 and 4) with the mold hole (5) of the reinforcement plate to mechanically lock the retention plate (3) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 2 and 3), wherein the mold hole is configured to retain at least a portion of friction pad material (7) from a friction pad (figs 2 and 3).
Regarding claim 11, Roehling discloses a reinforcement plate (2) having an outboard surface, an inboard surface, and a mold hole (5); and a retention plate (3) having an outboard surface, an inboard surface, and a locking projection (at least one of three elements 4) that cooperates (at least through the molding process of 7 and 4) with the mold hole (5) of the reinforcement plate to mechanically lock the retention plate (3) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 2 and 3), wherein the retention plate includes a plurality of retention members (fig 2 at least two of elements 4), wherein the plurality of retention members project from the inboard surface of the retention plate (3) to interlock the friction pad (figs 2 and 3).

Regarding claim 14, Roehling discloses wherein the friction pad (7) having a friction surface and an attachment surface (fig 2), wherein the attachment surface is attached to the inboard surface of the retention plate (figs 2 and 3).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stacy (US-3198294).
Regarding claim 11, Stacy discloses a reinforcement plate (11) having an outboard surface, an inboard surface, and a mold hole (16); and a retention plate (21’) having an outboard surface, an inboard surface (fig 6), and a locking projection (fig 6, at or near 36) that cooperates with the mold hole of the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 1 and 6), wherein the retention plate (11) includes a plurality of retention members (36 and/or rivets col. 3, line 3) configured to interlock a friction pad (brake lining 12).  Wherein the plurality of retention members (36) project from the inboard surface of the retention plate (21’) to interlock the friction pad (12, fig 6). The limitation “friction pad” has been interpreted as being equivalent to “brake lining”. The limitation “friction pad” does not necessarily require only the friction material.  For example, in claim 1, a friction pad material has been distinguished from the friction pad.
Regarding claim 13, Stacy discloses wherein the plurality of retention members includes a plurality of hollow extensions (36), wherein each hollow extension of the plurality of hollow extensions has a first diameter at the outboard surface of the retention plate (fig 6, near 34) and a second diameter at the inboard surface of the retention plate (fig 6, near 17), wherein the first diameter is greater than the second diameter (fig 6).
11 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Urban (US-4588050).
Regarding claim 11, Urban discloses a reinforcement plate (2) having an outboard surface, an inboard surface (fig 1a), and a mold hole (4); and a retention plate (34) having an outboard surface, an inboard surface (figs 1a and 1c), and a locking projection (12) that cooperates with the mold hole of the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 1a and 1c), wherein the retention plate (34) includes a plurality of retention members (15 and/or 16) configured to interlock a friction pad (8).  Wherein the plurality of retention members (15) project from the inboard surface of the retention plate to interlock the friction pad (15/16, fig 1a and 1c). 
Regarding claim 12, Urban discloses wherein the plurality of retention members includes a plurality of angled protrusions or a plurality of hooks (fig 1, 15 and/or 26).
Regarding claim 14, Urban discloses wherein the friction pad (8) having a friction surface and an attachment surface (fig 1a), wherein the attachment surface is attached to the inboard surface of the retention plate (fig 1a).
Regarding claim 15, Urban discloses wherein the retention plate includes a plurality of retention members (15/16/26) that interlock the friction pad at the attachment surface (fig 1a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris (US-6135244) in view of Brosilow (US-6256858).
Regarding claim 10, Lebris discloses cast metal plates (1 and 3) as set forth above but is silent as 
to the type of material.  Brosilow teaches wherein a retention plate (25) is made of aluminum or an aluminum-based alloy, and the reinforcement plate (30) is made of steel or cast iron.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include aluminum and steel materials for the retention plate and reinforcement plats as it is well known in the art that aluminums provide preferred silencing material and steel produces heat tolerant properties (Brosilow col. 1, lines 22-30).   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris (US-6135244) in view of Urban (US-4588050).
Regarding claim 20, Lebris discloses the brake pad as set forth above but lacks a plurality of retention members that interlock with the friction pad.  Urban teaches a brake pad (fig 1a) wherein a friction material 8 is secured to a backing plate (2) through retention plate (34) legs (12) and a plurality of retention members (15/16/26) that interlock the friction pad.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the brake pad of Le Briss with the plurality of retention members of Urban in order to . 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657